DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
	The prior art documents submitted by applicant in the Information Disclosure Statements filed on May 29, 2020 and June 25, 2020 have all been considered and made of record (note the attached copies of form PTO-1449).
Drawings
	Seventeen (17) sheets of drawings were filed on February 28, 2020 and have been accepted by the examiner.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim 1, 2, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skirlo et al. (US 2017/0371227 A1).
Regarding claim 1; Skirlo et al. discloses an optical beam steering apparatus (See Figures 1-3 and claim 1; optical beam steering apparatus in claim 1) comprising: 
a substrate (substrate 104; substrate in claim 1); 
a waveguide array (waveguide feed 114, which is waveguide array; plurality of waveguides in claim 1) formed on the substrate (104), the waveguide array (114) comprising a first waveguide and a second waveguide (the waveguide array 114 includes at least first and second waveguides; see Figures 1A, 2A-2C, 3A and 3B; a first waveguide and a second waveguide in claim 1; see paragraph 8); 
a planar Luneburg lens (planar dielectric lens 120, which may be an integrated Luneburg lens; see paragraphs 45 and 106-108; planar dielectric lens in claim 1), formed on the substrate (104) in optical communication with the waveguide array (114), to collimate (see paragraphs 45 and 106-108) light emitted by the first waveguide (a first waveguide of waveguide array 114) as a first collimated beam propagating in a first direction in a plane of the substrate (104) and to collimate light emitted by the second waveguide (a second waveguide of waveguide array 114) as a second collimated beam propagating in a second direction in the plane of the substrate (104) different than the first direction (see lines 6-13 of claim 1; see paragraph 8) ; and 
a curved grating (grating 130, which may be a curved grating as illustrated in Figures 3A and 3B), formed on the substrate (104) in optical communication with the planar Luneburg lens (120), to couple at least a portion of the first collimated beam and the second collimated beam out of the plane of the substrate (104; see Figures 1-3).  
Regarding claim 2; the waveguide array has outputs disposed on a circle concentric (see Figure 3A, annotated below) with the planar Luneburg lens and the curved grating.  

    PNG
    media_image1.png
    574
    820
    media_image1.png
    Greyscale

Regarding claim 12; Skirlo et al. discloses a tunable light source (tunable IR source 80; see Figures 1A, 3A, and paragraph 42), in optical communication with the waveguide array (waveguide feed 114), to tune a wavelength of the light emitted by the first waveguide and the light emitted by the second waveguide (see claim 10 of Skirlo et al.).  
Regarding claim 13; Skirlo et al. discloses the optical beam steering apparatus of claim 12 as discussed above, further comprising: 
a network of optical switches (MZI Switch Matrix 110; see Figures 1A and 3A), formed on the substrate (104) in optical communication with the tunable light source (80) and the waveguide array (114), to guide the light emitted by the first waveguide from the tunable light source to the first waveguide when in a first state and to guide the light emitted by the second waveguide from the tunable light source to the second waveguide when in a second state (see claim 11 of Skirlo et al.).  
Regarding claim 14; Skirlo et al. discloses the optical beam steering apparatus of claim 1 as discussed above, further comprising: 
a slab waveguide (slab waveguide 122; see Figures 1A; see Figure 3A, annotated below), formed on the substrate in optical communication with the waveguide array and the planar Luneburg lens, to guide the light from the first waveguide and the light from the second waveguide to the planar Luneburg lens (see Figure 3A, annotated below).  


    PNG
    media_image2.png
    568
    788
    media_image2.png
    Greyscale

Regarding claims 15-20; Skirlo et al. discloses a method of optical beam steering (see Figures 1A and 3A) with a planar Luneburg lens (planar dielectric lens 120; see paragraphs 45 and 106-108) formed in a substrate (104) in optical communication with a waveguide array (waveguide feed 114; see Figure 1A; see Figure 3A, annotated below) and a curved grating (see Figure 3A), the waveguide array comprising a first waveguide and a second waveguide (see Figures 1A and 3A; see claims 1, 14, and 15 of Skirlo et al.), the method comprising:  28.Attorney Docket No. MIT-21298US01 
collimating, with the planar Luneburg (planar dielectric lens, which may be a Luneburg lens; see the abstract and paragraphs 45 and 106-107), light emitted by the first waveguide as a first collimated beam propagating in a first direction in a plane of the substrate (see claim 1 of Skirlo et al.); 
collimating, with the planar Luneburg, light emitted by the second waveguide as a second collimated beam propagating in a second direction in the plane of the substrate different than the first direction (see claim 1 of Skirlo et al.); and 
coupling, with the curved grating (output coupler grating; see claims 1 and 9 of Skirlo et al.), at least a portion of the first collimated beam and the second collimated beam out of the plane of the substrate (substrate 104; see Figures 1A and 3A);
wherein collimating the light emitted by the first waveguide and collimating the light emitted by the second waveguide occur simultaneously (this is inherently true for light emitted from the first and second waveguides at the same time in the embodiment of Figure 3A of Skirlo et al.); and
wherein coupling at least a portion of the first collimated beam and the second collimated beam out of the plane of the substrate with the curved grating (see Figure 3A, annotated below) comprises illuminating a first approximately linear section of the curved grating with the first collimated beam and illuminating a second approximately linear section of the curved grating with the second collimated beam (each point on the curved grating lines is considered to form an approximately linear section of the curved grating, and this this is inherently true for the disclosed embodiment of Figure 3A); and
further comprising: emitting the light from the first waveguide at a first point on a circle with the planar Luneburg lens and the curved grating; and emitting the light from the second waveguide at a second point on a circle concentric with the planar Luneburg lens and the curved grating (see Figure 3A, annotated below);  
further comprising: tuning a wavelength of the light emitted by the first waveguide and the light emitted by the second waveguide (tunable source 80 is provided to tune the wavelength of light); and  
further comprising: coupling the light into the first waveguide via an optical switch in a first state; actuating the optical switch from the first state to a second state; and coupling the light into the second waveguide via the optical switch in the second state (see claims 11 and 12 of Skirlo et al.).

    PNG
    media_image2.png
    568
    788
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Skirlo et al. (US 2017/0371227 A1).
Regarding claim 3; Skirlo et al. does not specifically state that the planar Luneburg lens (integrated Luneburg lens; see paragraphs 45 and 106-108) has a focal length equal to the radius of curvature of the circle.  However, one of ordinary skill in the art would have found it obvious to incorporate a lens with a focal length that will optimize the optical coupling and minimize scattering loss, including providing a Luneburg lens with a focal length equal to the radius of curvature of the circle to achieve optimal coupling with minimized scattering and loss, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Regarding claim 4; Skirlo et al. does not disclose that the planar Luneburg lens has a field of view of at least 1000.  Before the effective filing date, one of ordinary skill in the art would have found it obvious to select a Luneburg lens, since Skirlo et al. teaches that a Luneburg lens may be used (see paragraphs 45 and 106-108), wherein the selected Luneburg lens has a field of view sufficient to maximize the optical coupling into the lens from the waveguide array for the purpose of reducing light loss, including a field of view of at least 1000, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 7; Skirlo et al. does not disclose that the planar Luneburg lens comprises amorphous silicon deposited on a layer of silicon nitride.  Amorphous silicon and silicon nitride are commonly employed to form photonic integrated circuits and would be known to one of ordinary skill in the art.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use any commonly employed material to form the photonic integrated device elements of Skirlo et al., including forming the Luneburg lens from amorphous silicon deposited on a layer of silicon nitride, for the purpose of employing commonly-used, readily available materials having known optical properties, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 135 USPQ 416),  and since one of ordinary skill could have formed the elements from the known materials with no change in their respective functions to yield predictable results (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).


Allowable Subject Matter
Claims 5, 6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, which is the most relevant prior art known, does not disclose or reasonably suggest:
The optical beam steering apparatus defined by claim 5, wherein the planar Luneburg lens comprises a dielectric material patterned with holes having radii smaller than a wavelength of the light, the holes being spaced at a pitch smaller than the wavelength of the light, in combination with all of the limitations of base claim 1; 
The optical beam steering apparatus defined by claim 8, wherein the amorphous silicon is patterned with holes having radii ranging from about 50 nm to about 150 nm on a hexagonal lattice with a pitch ranging from about 300 nm to about 500 nm in combination with all of the limitations of base claim 1 and all of the limitations of intervening claim 7; 
The optical beam steering apparatus defined by claim 9, wherein the curved grating has a ruling that is a distance d from the Luneburg lens and an inner radius of curvature R selected such that d/R is equal to or greater than 0.99 in combination with all of the limitations of base claim 1; 
The optical beam steering apparatus defined by claim 10, wherein the curved grating has a grating fill factor that varies with distance from the Luneburg lens in combination with all of the limitations of base claim 1; 
The optical beam steering apparatus defined by claim 11, wherein the curved grating comprises a first grating layer disposed on and shifted with respect to a second grating layer in combination with all of the limitations of base claim 1; 
Claim 6 depends from claim 5.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Smith et al. (US 2011/0116170 A1) discloses Luneburg lenses (see Figures 1a-1d);
Ogusu et al. (US 5,799,118) discloses waveguides (3) coupled to a Luneburg type lens (2; see Figure 1A);
Funato (US 5,175,642) discloses a Luneburg lens (20-3) formed on a slab waveguide layer (20);
Stein (US 5,064,263) discloses a demultiplexer including Luneburg lenses (301, 302) coupled to a diffraction grating (3);
Arao et al. (US 4,523,803) discloses Luneburg lenses (5, 10) formed in a scanning device (see Figure 2);
Skirlo et al. (US 2020/0333683 A1) discloses a method and system for optical beam steering employing a lens that may be a Luneburg lens (see paragraphs 45 and 106-108); and
Skirlo et al. (US 2019/0265574 A1) discloses a method and system for optical beam steering employing a lens that may be a Luneburg lens (see paragraphs 42 and 106-108).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874